DETAILED ACTION
Response to Amendment/Argument
This office action is in response to communication received on 01/25/2022. The response presented amendment to claims 1-8 and  introduced new claims 10-15 is hereby acknowledged. No new matter is introduced. Applicant’s arguments with respect to claim rejections and objection on the Non-Final Office Action have been fully considered and are persuasive in light of the amendment made to the claims.  
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record includes US 20070235332 A1 and US 20180284055 A1.
US 20070235332 A1 discloses a gas sensor includes a sensor element and a porcelain insulator in which the sensor element is retained. The sensor element includes a measurement gas electrode, an electric lead extending from the measurement gas electrode, a dense protective layer covering the lead, and a porous protective layer disposed on the dense protective layer to cover the measurement gas electrode. The dense protective layer protrudes from an end of the porous protective layer by a distance of 5 mm or less, thereby ensuring the mechanical strength of the porous protective layer to minimize physical separation of the lead from the solid electrolyte layer. The base end of the porous protective layer lies inside porcelain insulator, thereby covering the whole of a portion of the sensor element exposed directly to the measurement gas with the porous protective layer to minimize the separation of the lead.
US 20180284055 A1 discloses a sensor element includes: an element base made of an oxygen-ion conductive solid electrolyte; an internal space provided inside the element base; an 
The references separately or in combination do not appear to teach the water-penetration reduction portion is disposed on the one or more side surfaces so as to divide the porous layer in the longitudinal direction. The water-penetration reduction portion is set forth as including a dense layer covering the one or more side surfaces and having a porosity of less than 10% and a gap region in which the porous layer is absent, the gap region being arranged adjacent to the dense layer, and at least the dense layer reducing capillarity of water in the longitudinal direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gedeon Kidanu whose telephone number is (571)270-0591.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861     

/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861